         
          Case 8:19-cv-00794-JLS-ADS Document 54 Filed 09/13/21 Page 1 of 7 Page ID #:788



                11 James R. Hawkins, Cal Bar No. 192925
                   Gregory Mauro, Cal Bar No. 222239
                22 JAMES R. HAWKINS, APLC
                   9880 Research Drive, Suite 200
                33 Irvine, California 92618
                   Telephone: 949.387.7200
                44 Facsimile: 949.387.6676
                   Email: james@jameshawkinsaplc.com
                55           greg@jameshawkinsaplc.com

                66 Attorneys for Plaintiffs ANTONIO
                   NAVARRATE individually and on
                77 behalf of all others similarly situated

                88

                99
               10                                UNITED STATES DISTRICT COURT
               10
               11             CENTRAL DISTRICT OF CALIFORNIA, SOUTHERN DIVISION
               11
               12
               12
               13 ANTONIO NAVARRETE, individually                     Case No. 8:19-cv-00794-JLS-ADS
               13 and on behalf of all others similarly               Hon. Josephine L. Staton
               14 situated,
               14                                                     AMENDED DECLARATION OF
               15                        Plaintiffs,
               15                                                     ANTONIO NAVARRETE IN
               16            v.                                       SUPPORT OF PLAINTIFF’S
               16                                                     MOTION FOR FINAL APPROVAL
               17 SPRINT/UNITED MANAGEMENT
               17 COMPANY, a Kansas Corporation;                      OF CLASS SETTLEMENT
               18 SPRINT CORPORATION, a Kansas
               18 Corporation; and DOES 1-50, inclusive,              Date: November 12, 2021
                                                                      Time: 10:30 a.m.
               19                                                     Courtroom: 10A
               19                        Defendants.
               20
               20                                                     Complaint Filed: January 29, 2019
                                                                      FAC: January 28, 2020 Complaint
               21
               21
               22
               22
               23
               23
               24
               24
               25
               25
               26
               26
               27

               28



                                                     DECLARATION OF ANTONIO NAVARRETE
         
          Case 8:19-cv-00794-JLS-ADS Document 54 Filed 09/13/21 Page 2 of 7 Page ID #:789



                1                        DECLARATION OF ANTONIO NAVARRETE
                1
                2                    I, Antonio Navarrete, declare as follows:
                2
                3            1.      I am over the age of eighteen. I submit this Declaration in support of
                3
                4   the concurrently filed Motion for Final Approval of the parties’ settlement
                4
                5   agreement. The following is based upon my personal knowledge, and if called as a
                5
                6   witness, I could and would competently testify regarding the statements in this
                6
                7   Declaration.
                7
                8            2.      I am currently a resident of Huntington Park, California. I worked for
                8
                9   Defendant from approximately June 2016 through August 2018 holding various
                9
               10   positions such as retail consultant/representative, lead consultant/representative,
               10
               11   also known as supervisor, and assistant store manager. I worked at four (4)
               11
               12   different locations during this time which included Downey, Huntington Park,
               12
               13   Santa Fe Springs and Bell Gardens. During the Settlement Class Period, my job
               13
               14   duties and responsibilities were the same as other non-exempt employees working
               14
               15   in retail stores for Defendant in California. During this time I also worked varying
               15
               16   rotating shifts depending on the needs of the stores. This included working opening,
               16
               17   closing and mid-day shifts. During this time, I believe my job duties and
               17
               18   responsibilities were the same as other non-exempt employees working in retail
               18
               19   stores for Defendant in California.
               19
               20            3.      Prior to filing this lawsuit, I made several complaints to Defendant’s
               20
               21   management about the claims asserted in the Complaint. Although I made these
               21
               22   complaints to management, nothing was done about my complaints.
               22
               23            4.      Thereafter, I searched for an attorney and found James Hawkins,
               23
               24   APLC. I never knew James Hawkins, APLC before my consultation with them.
               24
               25   After my consultation, I asked them to represent me in bringing a class action,
               25
               26   collective action on behalf of myself and all other similarly situated non-exempt
               26
               27   employees of Defendant.
               28


                                                                 -1-
                                              [AMENDED] DECLARATION OF ANTONIO NAVARRETE
         
          Case 8:19-cv-00794-JLS-ADS Document 54 Filed 09/13/21 Page 3 of 7 Page ID #:790



                1            5.      I knew the actions complained of in the complaint not only happened
                1
                2   to me but happened to the other employees of Defendant that I worked with at the
                2
                3   various stores. I believe this because while working these various shifts I was
                3
                4   typically working side by side with several employees at a time. During this same
                4
                5   time I estimate I worked with at least twenty five (25) different non-exempt
                5
                6   employees over the course of 2 years and was able to observe and interact with the
                6
                7   other various employees. I wanted to help the other non-exempt workers vindicate
                7
                8   their rights so I decided to bring the lawsuit that we filed on or about January 29,
                8
                9   2019.
                9
               10            6.      I also understand we have also filed a First Amended Complaint
               10
               11   consolidating the pending case in state court representative PAGA action.
               11
               12            7.      The complaint which I brought against Defendant alleges claims on a
               12
               13   class and representative basis for the failure to pay wages including overtime under
               13
               14   California labor laws, failure to provide lawful meal and rest periods, failure to
               14
               15   timely pay wages, failure to provide accurate itemized wage statements,
               15
               16   unreimbursed expenses, unfair business practices, and violations of the Private
               16
               17   Attorneys’ General Act. I believe my claims are typical of the other Class
               17
               18   Members and I can represent our common claims because I believe Defendant
               18
               19   applied the same policies, practices and schedules for us all and treated me and all
               19
               20   Class Members similarly throughout the class period and California.
               20
               21            8.      For instance, at each of the retail locations I worked at, I would have to
               21
               22   open the stores and close the stores on occasions. The time it would take to open or
               22
               23   close the stores was not always accounted for. For instance, many times on closing
               23
               24   shifts it would take some time after the point of sale register (“retail management
               24
               25   system”) was turned off to perform the following: turn the lights off, lock the doors,
               25
               26   close the security gates and set the alarms. I typically would be required to wait, or
               26
               27   have employees wait for me so that all employees could leave at the same time
               28 during closing due to security measures. This time was typically not accounted for


                                                                 -2-
                                              [AMENDED] DECLARATION OF ANTONIO NAVARRETE
         
          Case 8:19-cv-00794-JLS-ADS Document 54 Filed 09/13/21 Page 4 of 7 Page ID #:791



                1   as the retail management system time clock on the register was already turned off.
                1
                2   At times when I was interrupted during my lunch, it was to tend to customers. This
                2
                3   time would sometimes be off the clock for which I was not compensated.
                3
                4            9.       As a result of these practices, I believe 30 minutes a week is a
                4
                5   reasonable estimate of time myself and other employees I worked with and
                5
                6   observed working off the clock without compensation are owed. While this time
                6
                7   may have varied from week to week, I believe based on my experience 30 minutes
                7
                8   is a reasonable estimate. This is based on my 2 years working for Defendant at 4
                8
                9   different store locations with at least 25 other different employees during this time.
                9
               10            10.     I believe that my interests have been and continue to be in alignment
               10
               11   with the Class Members, and I am willing to continue to pursue and prosecute their
               11
               12   class, collective and representative claims against Defendant in this litigation. I
               12
               13   believe I do not have any interests which are against the interests of the Class
               13
               14   Members, and I will continue to do what is best for all the Class Members rather
               14
               15   than myself, as I have done from the beginning of this case.
               15
               16            11.     As a Class Representative, I estimate I have spent at least 40 hours
               16
               17   working on this case. As the Class Representative in this case, I participated in
               17
               18   every aspect of the litigation and have been apprised of its progress. I believe I
               18
               19   have maintained the best interests of the Class Members while performing my Class
               19
               20   Representative duties, and I participated in many interviews and conferences with
               20
               21   class counsel regarding the conduct and settlement of this matter. My counsel has
               21
               22   informed me that the details and support I provided for my class claims, were very
               22
               23   important in convincing Defendant to negotiate the settlement now before the Court
               23
               24   for approval. I have also provided many documents to class counsel in support of
               24
               25   the class claims, have helped my attorneys with preparing written questions and
               25
               26   what documents to ask for, and I have invested a lot of time and effort in
               26
               27   performing my duties on behalf of the Class. I also conducted numerous meetings
               28


                                                                 -3-
                                              [AMENDED] DECLARATION OF ANTONIO NAVARRETE
         
          Case 8:19-cv-00794-JLS-ADS Document 54 Filed 09/13/21 Page 5 of 7 Page ID #:792



                1   with my counsel to prepare for and discuss Defendant’s information requests in
                1
                2   advance of the mediation.
                2
                3            12.     I have not received and understand I will not receive any consideration
                3
                4   or promises that are different from any of the other Class Members will receive
                4
                5   under the Settlement. I understand this is because all Settlement Class Members
                5
                6   who do not ask to be excluded will receive individual settlement payments under
                6
                7   the formulas in the settlement agreement, which I understand to be fair. I also
                7
                8   understand that the Class Members are limited to all non-exempt employees who
                8
                9   worked at Defendant’s retail stores in California from approximately January 29,
                9
               10   2016 through April 8, 2020. I understand this includes approximately 5,900
               10
               11   employees accounting for approximately 365,000 weeks worked.
               11
               12            13.     I also understand the settlement was well received as there were zero
               12
               13   objections and only 2 exclusions. Thus, I believe the settlement continues to be fair
               13
               14   and the settlement fairly accounts for the individual settlement payments based on
               14
               15   the strengths and weaknesses of the various alleged claims and also considering the
               15
               16   individual compensation and pay rates for the various class members over the
               16
               17   settlement period.
               17
               18            14.     I also understand my counsel will request that I be awarded an
               18
               19   enhancement payment of $5,000 for my efforts as Class Representative, and that
               19
               20   this additional payment is not guaranteed, but must be approved by the Court. I
               20
               21   believe the requested enhancement payment is fair and reasonable based upon the
               21
               22   results we have achieved for the Class Members.
               22
               23            15.     I also believe the requested Class Representative incentive award is
               23
               24   fair and reasonable because my decision to accept the risk of being a Class
               24
               25   Representative in a class action under the Labor Code may affect my future ability
               25
               26   to get other jobs in this retail industry. I also understood and accepted the risk of
               26
               27   potentially being liable for the opposing parties’ costs and attorneys’ fees if I was
               28 unsuccessful in this lawsuit. I voluntarily assumed these real and large risks and


                                                                 -4-
                                              [AMENDED] DECLARATION OF ANTONIO NAVARRETE
         
          Case 8:19-cv-00794-JLS-ADS Document 54 Filed 09/13/21 Page 6 of 7 Page ID #:793



                1 the case would not have been brought without me. I believe the Class Members
                1
                2 will receive a good benefit by resolving their claims against Defendant under the
                2
                3 terms of the settlement.
                3
                4    I declare under penalty of perjury that the foregoing is true and correct.
                4
                5        Executed on this 13th day of August, 2021 at Huntington Park, California.
                5
                6
                6
                7
                7
                                      __________________________
                8
                8                            Antonio Navarrete
                9
                9
               10
               10
               11
               11
               12
               12
               13
               13
               14
               14
               15
               15
               16
               16
               17
               17
               18
               18
               19
               19
               20
               20
               21
               21
               22
               22
               23
               23
               24
               24
               25
               25
               26
               26
               27

               28


                                                                 -5-
                                              [AMENDED] DECLARATION OF ANTONIO NAVARRETE
Case 8:19-cv-00794-JLS-ADS Document 54 Filed 09/13/21 Page 7 of 7 Page ID #:794



    1
    1                              CERTIFICATE OF SERVICE
    2
    2         I hereby certify that on September 13, 2021 I electronically filed the
    3
    3   foregoing with the Clerk of the Court for the U.S. District Court, for the Central
    4
    4   District of California using the CM/ECF system. All participants are registered
    5
    5   CM/ECF users, and will be served by the CM/ECF system.
    6
    6
    7   Dated: September 13, 2021                     /s/ Gregory Mauro
    7
    8                                                    Gregory Mauro
    8
    9
    9
   10
   10
   11
   11
   12
   12
   13
   13
   14
   14
   15
   15
   16
   16
   17
   17
   18
   18
   19
   19
   20
   20
   21
   21
   22
   22
   23
   23
   24
   24
   25
   25
   26
   26
   27

   28


                                        CERTIFICATE OF SERVICE
